 Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 1 of 12




                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF CONNECTICUT

ERIC MEYERS


Plaintiff,

V.



PNC FINANCIAL SERVICES GROUP, INC.                                                     NOVEMBER 27, 2019

Defendant.



                                  COMPLAINT AND DEMAND FOR JURY


         Pursuant to Federal Rule of Civil Procedure 38(b), the Plaintiff hereby

makes demand for a trial by jury with regard to the statutory claims set forth

belov\/ and for a jury determination of all damages reserved by said statutes for

the jury. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331

         1.        The Plaintiff, Eric Meyers, resides at 109-1 Boston Post Rd.,

Old Lyme CT.

         2.        The Defendant, PNC Financial Services Group, Inc. ("PNC" or

"successor mortgagee") is a bank holding company and financial services

corporation with its headquarters at The Tower at PNC Plaza, 300 Fifth Avenue,

Pittsburgh, Pennsylvania.




                                                                 1

SuiSMAN, Shapiro, Wool, Brennan, Gray & Greenberg, RC. the coijrtney building, suite 200,2 union i'laza, post onicr. nox 1•">''!
                               NEW LONDON, CONNECTICUT 00320    TEL.    4'12->14 Ifi   JURIS NO. 621 14
Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 2 of 12
Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 3 of 12
Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 4 of 12
Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 5 of 12
Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 6 of 12
Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 7 of 12
Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 8 of 12
Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 9 of 12
Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 10 of 12
Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 11 of 12
Case 3:19-cv-01892-VAB Document 1 Filed 11/27/19 Page 12 of 12
